ORDER
PER CURIAM.
Otis West appeals from the judgment entered on his conviction after a jury trial for domestic assault in the second degree. There was no error in the trial court’s handling of an inconsistency in the jury’s verdict or in the trial court’s failure to sua sponte give a self-defense instruction. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).